DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. OBJECTIONS TO THE CLAIMS
Claims 6-7 are objected to because of the following informalities:  
in claim 6, line 2, “… output system, comprising a read module and an update module; …” should be replaced with -… output system, comprising: a read module and an update module; …-.
in claim 7, line 2, “… basic input output system, comprising the system for  …” should be replaced with -… basic input output system, comprising: the system for …-.
Appropriate correction is required.

II. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over GUO et al. (US Pub.: 2021/0182080) in view of EDWARDS et al. (US Pub.: 2022/0043914).

As per claim 1, GUO teaches/suggests a method for modifying an option of a basic input output system, which is applied to a basic input output system, and comprises the following: when starting up, reading a setting value of each option of the basic input output system (e.g. associated with comparing the current BIOS configuration to the optimized BIOS configuration, wherein the optimized BIOS configuration would have been read for carrying out the comparing operation); comparing a current value of each option in the basic input output system with the corresponding setting value (e.g. associated with comparing the current BIOS configuration to the optimized BIOS configuration), when the current value is different from the setting value, modifying the current value to the setting value (e.g. associated with changing the current BIOS configuration to match the corresponding settings in the optimized BIOS configuration) ([0010]-[0020]).
GUO does not teach the method comprising: operating from a baseboard management controller.
EDWARDS teaches/suggests a method comprising: operating from a baseboard management controller (e.g. associated with BMC restoring/updating BIOS: [0020])  ([0014]-[0020]).
It would have been obvious for one of ordinary skill in this art, at the time of invention was made/before the effective filing date of the claimed invention, to include EDWARDS’s BMC into GUO’s system for the benefit of making sure the correct firmware is loaded (EDWARDS, [0014]-[0015]; and [0020]) to obtain the invention as specified in claim 1.

As per claim 2, GUO and EDWARDS teach/suggest all the claimed features of claim 1 above, where GUO and EDWARDS further teach/suggest the method further comprising: after a normal startup, storing the setting value of each option of the basic input output system in the baseboard management controller (GUO, [0007]-[0020]; and EDWARDS, [0014]-[0020]), wherein it would have been obvious that the resulting combination of the references would further teach/suggest the above claimed features as the setting value is stored accordingly.

As per claim 3, GUO and EDWARDS teach/suggest all the claimed features of claim 1 above, where GUO and EDWARDS further teach/suggest the method further comprising: reading, based on a Redfish interface, the setting value of each option of the basic input output system from the baseboard management controller (GUO, [0007]-[0020]; and EDWARDS, [0014]-[0020]), wherein it would have been obvious that the resulting combination of the references would further teach/suggest the above claimed features by functionally equating to the properly reading of the optimized BIOS configuration.

As per claim 4, GUO and EDWARDS teach/suggest all the claimed features of claim 1 above, where GUO and EDWARDS further teach/suggest the method further GUO, [0007]-[0020]; and EDWARDS, [0014]-[0020]), wherein it would have been obvious that the resulting combination of the references would further teach/suggest the above claimed features as the setting value is stored accordingly.

As per claim 5, GUO and EDWARDS teach/suggest all the claimed features of claim 4 above, where GUO and EDWARDS further teach/suggest the method further comprising: wherein the jason file is stored in a jason buffer area of the baseboard management controller (GUO, [0007]-[0020]; and EDWARDS, [0014]-[0020]), wherein it would have been obvious that the resulting combination of the references would further teach/suggest the above claimed features as the setting value is stored accordingly. 

As per claim 6, claim 6 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where GUO and EDWARDS further teach/suggest the system comprising: a read module and an update module; the read module operating accordingly; and the update module operating accordingly (GUO, [0007]-[0020]; and EDWARDS, [0014]-[0020]).

As per claim 7, GUO and EDWARDS teach/suggest all the claimed features of claim 6 above, where GUO and EDWARDS further teach/suggest the device for modifying an option of the basic input output system, comprising the system for modifying an option of the basic input output system as described in claim 6 and a baseboard management controller; the baseboard management controller stores a GUO, [0007]-[0020]; and EDWARDS, [0014]-[0020]), wherein it would have been obvious that the resulting combination of the references would further teach/suggest the above claimed features as the setting value is stored accordingly.

As per claim 8, GUO and EDWARDS teach/suggest all the claimed features of claim 7 above, where GUO and EDWARDS further teach/suggest the device for modifying an option of a basic input output system according to claim 7, wherein the baseboard management controller further modifies, according to a user instruction, the setting value of each option of the basic input output system (GUO, [0007]-[0020]; [0029]; and EDWARDS, [0014]-[0020]), wherein it would have been obvious that the resulting combination of the references would further teach/suggest the above claimed features.

III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-8 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        February 25, 2022